                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     at CHATTANOOGA

JAMES JIMMY SWANN,                                    )
                                                      )
Plaintiff,                                            )
                                                      )            Case No. 1:18-cv-192
v.                                                    )
                                                      )            Judge Mattice
TIM SMITH,                                            )            Magistrate Judge Steger
                                                      )
Defendant.                                            )
                                                      )

                                                 ORDER

        On October 9, 2018, United States Magistrate Judge Christopher H. Steger filed a

Report and Recommendation (Doc. 8) pursuant to 28 U.S.C. § 636 and the standing

orders of this Court. In reviewing Plaintiff’s application to proceed in forma pauperis

(Doc. 4), Magistrate Judge Steger concluded that Plaintiff’s complaint does not state a

claim for which relief may be granted under 42 U.S.C. § 1983 and that this Court lacks

subject matter jurisdiction. Accordingly, Magistrate Judge Steger recommends this action

be dismissed without prejudice and the application to proceed in forma pauperis be

denied as moot.

        Plaintiff has not filed an objection to the Report and Recommendation.1 The Court

has nonetheless reviewed the Report and Recommendation, as well as the record, and it

agrees with Magistrate Judge Steger’s well-reasoned conclusions.




1 Magistrate Judge Steger advised Defendant that he had 14 days in which to object to the Report and
Recommendation and that failure to do so would waive his right to appeal. (Doc. 8 at 4 n.3); see Fed. R. Civ.
P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that “[i]t does not appear that
Congress intended to require district court review of a magistrate judge’s factual or legal conclusions, under
a de novo or any other standard, when neither party objects to those findings”).
      Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Steger’s

findings of fact and conclusions of law as set forth in the Report and Recommendation

(Doc. 8). This action is hereby DISMISSED WITHOUT PREJUDICE and the

application to proceed in forma pauperis (Doc. 4) is DENIED AS MOOT.

      SO ORDERED this 29th day of October, 2018.



                                                /s/ Harry S. Mattice, Jr._____
                                                HARRY S. MATTICE, JR.
                                             UNITED STATES DISTRICT JUDGE




                                         2
